Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-21-00044-CV

    $14,832.00 UNITED STATES CURRENCY and one (1) 2010 Mercedes and certain property,
                                   Appellants

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-17767
                          Honorable Cynthia Marie Chapa, Judge Presiding

     BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
No costs of appeal are taxed in this case because the person from whom the property was seized,
Serge L. Hiden, is indigent. 1

         SIGNED April 27, 2022.


                                                           _____________________________
                                                           Rebeca C. Martinez, Chief Justice




1
  In forfeiture proceedings, the defendant is the seized property, but the complaining party on appeal, the claimant, is
the person from whom the property was seized. See TEX. CODE CRIM. PROC. art. 59.04(j); see also State v. $217,590.00
in U.S. Currency, 18 S.W.3d 631, 632 (Tex. 2000).